625 So. 2d 118 (1993)
Franz R. BELHOMME, Appellant,
v.
RIGAL PLASTICS, INC., etc., Appellee.
No. 92-2689.
District Court of Appeal of Florida, Fifth District.
October 15, 1993.
Jeffrey A. Ville of Burger & Ville, Indian Harbour Beach, for appellant.
Randall M. Bolinger of Rissman, Weisberg, Barrett & Hurt, P.A., Orlando, for appellees.
PER CURIAM.
The order of summary final judgment in favor of Rigal Plastics, Inc. is hereby reversed because we find that a material issue of fact exists regarding whether Regal's removal of a safety device was substantially certain to result in appellant's injuries. See Cunningham v. Anchor Hocking Corp., 558 So. 2d 93 (Fla. 1st DCA), review denied, 574 So. 2d 139 (Fla. 1990).
REVERSED and REMANDED.
W. SHARP, GOSHORN and PETERSON, JJ., concur.